Citation Nr: 1414534	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-44 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for right shoulder impingement with rotator cuff tear.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to February 1993 and from August 2004 to November 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2010 and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The March 2010 rating decision, in pertinent part, granted service connection for right shoulder impingement with rotator cuff tear and assigned a noncompensable rating effective January 6, 2010, and denied reopening of the Veteran's claims for service connection for tinnitus, a bilateral knee disability and a back disability.  The August 2010 rating decision reopened and granted the Veteran's claim of entitlement to service connection for tinnitus, and denied entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities.  

As the August 2010 rating decision represents a total grant of benefits sought on appeal with respect to the claim of entitlement to service connection for tinnitus, the issue of entitlement to service connection for tinnitus is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In the March 2010 rating decision, the RO characterized the issues involving service connection for a bilateral knee disability and a back disability as claims to reopen.  Although the claims were originally denied in an unappealed July 2006 rating decision, additional relevant service treatment records were received subsequent to that decision.  Therefore, these claims for service connection are being reconsidered on a direct basis, rather than as claims to reopen.  See 38 C.F.R. § 3.156(c) (2013).

In July 2013 a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Travel Board hearing, the Veteran indicated that he receives ongoing treatment through VA (at the VA Medical Center (VAMC) in Beckley, West Virginia) for his right shoulder and knees.  The claims file does not contain any VA treatment records from the Beckley VAMC (or any other VAMC).  Therefore, the Veteran's VA treatment records from the Beckley VAMC should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran also indicated at the Travel Board hearing that he filed a claim for Social Security Administration (SSA) disability benefits.  Although he represented that his claim was denied, the SSA disability benefits determination and any medical records relied on in making the determination might be relevant to the Veteran's claims on appeal.  These records are not associated with the claims file.

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (CAVC) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is necessary to obtain the outstanding SSA records.

Further, the Veteran indicated at the Travel Board hearing that he receives pain management treatment from a facility called the Hope Clinic in Beckley, West Virginia.  Moreover, the Veteran submitted a letter from a private physician at Dauphin Orthopedics; however, the medical records from this private facility are not in the claims file.  As the claims are being remanded, the Veteran should be given another opportunity to send in such private records or authorize VA to obtain the records.

With respect to the Veteran's claim for an initial compensable rating for his right shoulder impingement with rotator cuff tear, the Veteran testified at the Travel Board hearing regarding his limited motion of the right arm, to include painful motion and weakness on motion.  He stated that he does not use his right hand above his shoulder.  He also testified that he is right handed.  The Veteran has never undergone a VA examination for the purpose of determining the current severity of his service-connected right shoulder disability.  Although it appears that he failed to appear for at least one examination, it also appears that he requested that at least one examination be rescheduled.  At the hearing the Veteran expressed a willingness to report for a VA examination should one be scheduled.  Under the circumstances, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected right shoulder disability.  

With respect to the claims of entitlement to service connection for a bilateral knee disability and a back disability, the Board finds that examination should also be scheduled.  The Veteran has indicated that he injured his knees during his first period of service and that he injured his back at the same time he injured his shoulder breaking down tires.  He has indicated that his back and knee problems have been ongoing ever since service.  Moreover, the Veteran submitted a statement from Dr. Dauphin, which states that it is more likely than not that his back condition is a result of the incident in service when he changed the tires.  Based upon this information, a VA examination should be scheduled in order to determine the nature and severity of any current bilateral knee disability and back disability.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted in the introduction, in the August 2010 rating decision, the RO denied entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities.  On October 7, 2010, the Veteran filed a timely notice of disagreement with respect to this issue.  To date, the RO has not issued a Statement of the Case regarding this issue.   

Accordingly, the Board is required to remand the issue of entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the file all records related to the Veteran's claim for SSA benefits, to include copies of any SSA adjudication and records on which the decision was based.  The RO should document all attempts to obtain these records.

2.  The RO/AMC should obtain all records from the VA Medical Center in Beckley, West Virginia, and any associated outpatient clinics.  All attempts to obtain records must be documented in the claims file.

3.  Contact the Veteran and request that he complete and submit to VA a signed authorization for release of all private treatment records, to specifically include treatment from Dauphin Orthopedics in Parkersburg, West Virginia and the Hope Clinic in Beckley, West Virginia.  After receiving the completed authorization, undertake all appropriate efforts to attempt to obtain these private treatment records.  In light of 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

4.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of any current bilateral knee disability and back disability, and the current severity of his service-connected right shoulder impingement with rotator cuff tear.   

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

a)  All pertinent symptomatology and findings with respect to the knees and back must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a back disability.  If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such back disability and/or bilateral knee disability (to include patellofemoral arthritis diagnosed in the December 2009 letter from Dr. Dauphin) was caused by, or is otherwise related to service, to include the incident where the Veteran was lifting and/or breaking down tires in 2004.

A complete rationale for all opinions must be provided.

b) With respect to the right shoulder impingement with rotator cuff tear, all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include all tests required to objectively document all manifestations of the Veteran's service-connected disorder must be accomplished. 

The examiner must determine range of motion, in degrees, noting by comparison the normal ranges of motion of the shoulder.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's right shoulder disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right shoulder disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner should also comment as to whether the clinical examination showed any ankylosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.  The examiner should also report the degree of severity (slight, moderate, moderately severe, or severe) of any Group I muscle function.  
A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Issue a Statement of the Case on the issue of entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on this issue, then it should be returned to the Board for appellate action.

5.  After the development requested is completed, readjudicate the claims of entitlement to an initial compensable rating for right shoulder impingement with rotator cuff tear and entitlement to service connection for a bilateral knee disability and a back disability.  If any benefit sought remains denied, furnish the Veteran a supplemental Statement of the Case and allow him a reasonable opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


